Citation Nr: 1802191	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-13 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cardiomyopathy, including as secondary to posttraumatic stress disorder (PTSD) with alcohol use disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his April 2013 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge. As such, he was informed in a September 2014 letter that his requested hearing was scheduled for October 2014.  However, according to the Veterans Appeals Control and Locator System (VACOLS), the Veteran cancelled his scheduled Board hearing.  Therefore, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (d)(2017).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's cardiomyopathy (claimed as ischemic heart disease) is causally related to his service-connected PTSD with alcohol abuse disorder.


CONCLUSION OF LAW

Cardiomyopathy is proximately due to a service-connected disability.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA is required to provide claimants with notice and assistance in substantiating a claim.  38 C.F.R. § 3.159.  As the Board herein grants the benefit sought on appeal, the Veteran could not be prejudiced by this action and further discussion of VA's procedural duties is unnecessary.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to establish entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Facts and Analysis

The Board has reviewed the evidence and finds that the criteria for service connection for cardiomyopathy have been met.

The Veteran was diagnosed with dilated cardiomyopathy in August 1997.  He underwent an implantable cardioverter defibrillator (ICD) insertion at that time.  12/6/2011 Medical Treatment Record-Non-Government Facility, at 20, 41-42.

At the time of his diagnosis, there was a question as to the cause.  Some of the possible causes put forth were alcohol, viral, idiopathic or secondary to cannabinoid use.  (12/6/2011 Medical Treatment Records-Non Government Facility at 20).  
A medical entry also notes that over a ten year period beginning in military service the Veteran regularly ingested alcohol, marijuana, cocaine, hallucinogens, sedatives, and amphetamines.  He quit for twelve years and then began drinking alcohol and using marijuana again.  He was also noted to smoke cigarettes.  (1/23/2012 Medical Treatment Records-Government Facility at 77)  

The Veteran was afforded a VA examination in March 2012 for an ischemic heart disability.  The examiner noted that the Veteran was diagnosed with non-ischemic cardiomyopathy, secondary to alcohol.  There was no diagnosis of ischemic heart disease/coronary artery disease.  He was denied service connection because he did not have a diagnosis of an ischemic heart disability.  3/28/2012 VA Examination; 11/3/2011 Rating Decision.

In his notice of disagreement in November 2012, the Veteran asserted that his heart disability was due to his PTSD with alcohol use disorder.  The Board notes that the Veteran had not been service connected with this disability at the time and the correspondence was determined to be a claim for PTSD.  11/5/2012 Notice of Disagreement. 

The Veteran underwent another VA examination in January 2015.  He was diagnosed with PTSD with alcohol use disorder. The record reflects that the Veteran was awarded service-connected for this disability in January 2015.  1/26/2015 C&P Examination, at 12, 19; 1/29/2015 Rating Decision.

An additional medical opinion regarding his cardiomyopathy was sought by the Board.  It was provided in December 2017 by a cardiologist.  After review of the records, the clinician confirmed that the Veteran had non-ischemic cardiomyopathy.  It was further determined that the cardiomyopathy was at least as likely as not a result of his alcohol intake.  The cardiologist noted that the Veteran had been hospitalized in the 1980s for alcohol dependence and that around the time of his diagnosis of cardiomyopathy he endorsed drinking 6-8 drinks on most days.  The cardiologist referenced a study finding that cardiomyopathy is typically seen after at least 5 years of daily alcohol intake of more than 90 grams (i.e. 8 or more drinks).  The specialist concluded that the Veteran's alcohol intake appears to me more than sufficient to explain his development of cardiomyopathy.  12/26/2017 Medical Opinion.

The Board is cognizant of the negative opinion in March 2012.  However, the opinion was based prior to the Veteran being diagnosed with PTSD with alcohol use disorder.  The 2017 opinion took the updated records into account and gave a positive nexus opinion in regards to the cardiomyopathy being proximately due to a service-connected disability.  The Board, therefore, assigns more weight to this second opinion.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor with regard to the material element of nexus.  As such, all three elements for secondary service connection have been established and the Board finds service connection for cardiomyopathy is warranted.


ORDER

Service connection for cardiomyopathy as secondary to service-connected PTSD with alcohol use disorder is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


